DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 29 December 2021. Claims 31, 37 and 54 have been amended. Claims 1-30 and 34-36 have been cancelled. No claims have been added. Therefore, claims 31-33 and 37-54 are presently pending in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2021 are compliant with 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-33 and 37-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-33, 37-40, 45-47 and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over Voges (5,894,841 A) in view of Joseph et al. (2004/0118941 A1).
Regarding claim 31, in figures 1-2 Voges discloses an aerosol delivery device (the device dispenses nicotine and a solvent to the user, see col. 5 lines 58-61), comprising: a reservoir (container 10) at least partially filled with an aerosol precursor composition (the reservoir contains a nicotine solvent mixture, see col. 5 lines 58-61); a bubble jet head (droplet ejection device 14) in fluid communication with the reservoir 10, the bubble jet head 14 being configured to dispense the aerosol precursor composition from the reservoir 10 (the bubble jet head 14 draws the composition from the reservoir and dispenses the composition to the user as a fine spray of droplets, see col. 5 lines 60-65 and col. 6 lines 19-21); and an atomizer (heating means 20) configured to heat 
Voges discloses everything as claimed including the reservoir 10 being a collapsible bladder, see col. 6 lines 31-34, and that the reservoir 10 does not permit travel to the bubble jet head 14 until the device receives input from the pressure sensor 19, see col. 6 lines 8-21, but lacks a detailed description of the pressure within the reservoir being negative, wherein the negative pressure acts to resist passive travel of the aerosol precursor composition out of the reservoir.
However, in figures 4-6b Joseph teaches a reservoir 30, the pressure within the reservoir 30 being negative, the negative pressure created by a movable piston 54 actuated by a plunger 34 that is inside the reservoir, wherein the negative pressure acts to resist passive travel of the composition 57 out of the reservoir 30 and that a negative pressure is applied to the reservoir 30 prior to sealing the reservoir 30 shut so as to provide the negative pressure within the reservoir 30 (the movable piston 54 is moved from a first position, see fig. 4, to a second position, where the composition is sent 
Regarding claim 32, the modified Voges device discloses that the bubble jet head comprises a precursor nozzle (orifice 15, see fig. 2 of Voges), and wherein the precursor nozzle is sized so as to resist travel therethrough of the aerosol precursor composition such that the aerosol precursor composition is initially prevented from traveling to the atomizer (it appears that Voges’ nozzle has a diameter that is small in size, the nozzle size being similar to that of the applicant, see element 1242 in figure 5 of the applicant’s drawings; therefore the nozzle 15 is sized so as to inherently prevent some travel due to its small size, see fig. 2 of Voges).
Regarding claim 33, the modified Voges device discloses that the bubble jet head comprises a plurality of precursor nozzles (orifices 15, see fig. 2 of Voges), and wherein the plurality of precursor nozzles are sized so as to resist travel therethrough of 
Regarding claim 37, the modified Voges device discloses that the negative pressure is applied to the reservoir prior to sealing the reservoir shut so as to provide the negative pressure within the reservoir (the reservoir 30 then being shut with a closure on mounting 46, see para. [0090] lines 4-9 of Joseph, so that the negative pressure within the reservoir 30 then acts to resist passive travel of the composition 57 out of the reservoir 30 until the reservoir 30 is actuated by the device to move the piston 54 downward to release the composition 57, see figs. 4-6b and para. [0109] of Joseph).
Regarding claim 38, the modified Voges device discloses that a flow sensor (pressure sensor 19, see fig. 2 of Voges), and wherein the input is an input indicative of a user's puff detected by the flow sensor (the control means 16 receives input from the pressure sensor 19, the input being that of the user puffing on the device, the control means 16 actuating the device to dispense droplets toward the user, see fig. 2 and col. 6 lines 8-21 of Voges).
Regarding claim 39, the modified Voges device discloses that, in response to the input, the aerosol delivery device is configured to eject the aerosol precursor composition towards the atomizer (when the control means 16 receives input from the pressure sensor 19 the control means 16 actuates an ejection means to dispense 
Regarding claim 40, the modified Voges device discloses that the bubble jet head further comprises ejection heating elements (twelve thin film resistors are placed adjacent to orifices 15 to eject the droplets from the orifices 15, see col. 4 lines 6-17 of Voges), and in response to the input, the aerosol delivery device is configured to supply current to the ejection heating elements (when the control means 16 receives input from the pressure sensor 19 the control means 16 actuates the ejection heating elements to dispense droplets toward the user, see col. 6 lines 8-21 of Voges).
Regarding claim 45, the modified Voges device discloses that the bubble jet head is coupled to a distal end of the reservoir (the bubble jet head 14 is shown to be coupled to the bottom of reservoir 10 at inlet port 12, see fig. 2 of Voges).
Regarding claim 46, the modified Voges device discloses that the bubble jet head is coupled to a lateral side of the reservoir (the bubble jet head 14 is shown to be laterally below the bottom of the reservoir 10, see fig. 2 of Voges).
Regarding claim 47, the modified Voges device discloses that the bubble jet head and the atomizer are positioned between the reservoir and a mouthpiece, see fig. 2 of Voges.
Regarding claim 49, the modified Voges device discloses that the bubble jet head comprises an ejection heating element and the atomizer comprises a vaporization heating element (the bubble jet head 14 is a thermal bubble jet, see col. 3 lines 64-65 and col. 5 lines 61-64 of Voges, and includes thin film resistors, on each of its orifices 15, which operate as an ejection means for the aerosol precursor composition, see col. 
Regarding claim 50, the modified Voges device discloses that a thermal mass of the ejection heating element is less than a thermal mass of the vaporization heating element (the ejection heating element is located on each orifice 15 of the bubble jet head 14 each orifice 15 being shown as smaller, and therefore having a smaller thermal mass, of the vaporization heating element that is part of the atomizer 20, see fig. 2 of Voges).
Regarding claim 51, the modified Voges device discloses that the bubble jet head further comprises a precursor inlet (inlet port 12, see fig. 2 of Voges) and a precursor nozzle (orifice 15, see fig. 2 of Voges), and wherein the atomizer further comprises an aerosol outlet (the atomizer is shown to have an aerosol outlet closest to mouthpiece 5, see fig. 2 of Voges).
Regarding claim 52, the modified Voges device discloses that an area of the aerosol outlet is greater than an area of the precursor nozzle 15 (the size of the aerosol outlet is shown to be greater than the size of the precursor nozzle 15, see fig. 2 of Voges).
Regarding claim 53, the modified Voges device discloses that the ejection heating element, the precursor nozzle, and the vaporization heating element are axially aligned (each of the ejection heating element, precursor nozzle 15 and vaporization heating element are shown to be axially aligned along the central axis of the device, see figs. 1-2 of Voges).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (2013/0284194 A1) in view of Voges (5,894,841 A) and Joseph et al. (2004/0118941 A1).
Regarding claim 31, in figures 7a-9 Newton discloses an aerosol delivery device (the device dispenses aerosol to the user, see para. [0012] lines 1-3), comprising: a reservoir (fluid reservoir 36) at least partially filled with an aerosol precursor composition (the reservoir is filled with fluid on a porous substrate 38, see para. [0033] lines 7-11); a protuberance 22 in fluid communication with the reservoir 36, and an atomizer (heater element 40) configured to heat the aerosol precursor composition dispensed by the protuberance 22 to produce an aerosol (the atomizer 40 is in fluid communication with the protuberance 22 which is in fluid communication with the reservoir 36, see fig. 8; the atomizer 40 being heated to produce the aerosol, see para. [0033] lines 17-23), wherein 
Newton discloses that the reservoir 38 dispenses the composition to a protuberance 22 to be atomized by atomizer 40, but lacks a detailed description of the bubble jet head being configured to dispense the aerosol precursor composition from the reservoir and that the atomizer is configured to heat the aerosol precursor composition dispensed by the bubble jet head to produce the aerosol.
However, in figure 2 Voges teaches that an aerosol delivery device includes a bubble jet head (droplet ejection device 14) in fluid communication with the reservoir 10, the bubble jet head 14 being configured to dispense the aerosol precursor composition from the reservoir 10 (the bubble jet head 14 draws the composition from the reservoir and dispenses the composition to the user as a fine spray of droplets to be atomized by atomizer 20, see col. 5 lines 60-65 and col. 6 lines 19-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Newton’s protuberance with Voges’ bubble jet head since it is merely a substitution of one known type of dispensing mechanism with another known type of dispensing mechanism, and it appears that the modified Newton device would perform equally well when dispensing the aerosol composition from the reservoir.

However, in figures 4-6b Joseph teaches a reservoir 30, the pressure within the reservoir 30 being negative, the negative pressure created by a movable piston 54 actuated by a plunger 34 that is inside the reservoir, wherein the negative pressure acts to resist passive travel of the composition 57 out of the reservoir 30 and that a negative pressure is applied to the reservoir 30 prior to sealing the reservoir 30 shut so as to provide the negative pressure within the reservoir 30 (the movable piston 54 is moved from a first position, see fig. 4, to a second position, where the composition is sent toward adapter 55, the piston 54 being actuated by the plunger 34 to provide a negative pressure to draw the composition 57 into the reservoir 30, see para. [0086] lines 4-8 and para. [0087] lines 1-5, the reservoir 30 then being shut with a closure on mounting 46, see para. [0090] lines 4-9, so that the negative pressure within the reservoir 30 then acts to resist passive travel of the composition 57 out of the reservoir 30 until the reservoir 30 is actuated by the device to move the piston 54 downward to release the composition 57, see para. [0109]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
	Regarding 48, the modified Newton device discloses that the reservoir is positioned between a mouthpiece and the atomizer and the bubble jet head (the reservoir 36 is shown to be between the mouthpiece 5 and the atomizer 40 and bubble jet head, as taught by Voges, see fig. 8 of Newton).
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Voges and Joseph as applied to claim 31 above, and further in view of Liu et al. (2014/0150783 A1).
Regarding claim 41, the modified Voges device discloses everything as claimed including that the bubble jet head directs aerosol precursor composition to the atomizer and discloses that the atomizer has a heating element, see col. 6 lines 19-26 and lines 42-44 of Voges, but lacks a detailed description of the ejected aerosol precursor composition being substantially perpendicularly to a heating surface of the atomizer.
However, in figure 4 Liu teaches that an atomizer 21 has a heating surface 211 that uses a heating wire, see para. [0034] lines 1-5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the modified Voges heating element with Liu’s heating wire since it is merely a substitution of one known type of heating element with another known type of heating element, and it appears that the modified Voges device would perform equally well when heating the ejected aerosol precursor composition.

Regarding claim 42, the modified Voges device discloses everything as claimed including that the bubble jet head directs aerosol precursor composition to the atomizer and discloses that the atomizer has a heating element, see col. 6 lines 19-26 and lines 42-44 of Voges, but lacks a detailed description of a heating surface of the atomizer being non-planar.
However, in figure 4 Liu teaches that an atomizer 21 has a heating surface 211 that uses a heating wire, see para. [0034] lines 1-5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the modified Voges heating element with Liu’s heating wire since it is merely a substitution of one known type of heating element with another known type of heating element, and it appears that the modified Voges device would perform equally well when heating the ejected aerosol precursor composition.
The modified Voges device discloses that the heating surface of the atomizer being non-planar. (the heating surface, as taught by Liu, is shown to cylindrical and therefore non-planar, see fig. 4 of Liu and fig. 2 of Voges).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Voges and Joseph as applied to claim 31 above, and further in view of Alley et al. (2006/0081239 A1).

However, in figures 7 and 13 Alley teaches that an atomizer 106 has a heating surface 230 that has a textured surface (the upper layer 230 is a heating surface that is heated by underlying resistor layer 212, the upper layer 230 having trenches 200/202/204, see paras. [0059] and para. [0060] lines 8-11 and para. [0064] lines 14-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Voges heating surface to be textured, as taught by Alley, to improve the thermal efficiency of the heating surface, see para. [0064] lines 15-21 of Alley.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Voges  and Joseph as applied to claim 31 above, and further in view of Cohen et al. (2011/0036346 A1).
Regarding claim 44, the modified Voges device discloses that the reservoir directs the aerosol precursor composition to the bubble jet head via an inlet port, see col. 5 lines 58-61 of Voges, but lacks a detailed description of the reservoir comprising a reservoir substrate configured to direct the aerosol precursor composition to the bubble jet head.
However, in figure 8 Cohen teaches that a reservoir 118 includes a substrate 112 positioned at the inlet port of the reservoir 118 configured to direct the aerosol precursor composition to the inlet port (the substrate 112 is a metal mesh that provides a wicking action, which provides a capillary action that works in opposition to gravity, when the .
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. 
On page 10 line 24 to page 11 line 10, applicant argues: "Applicant respectfully disagrees on the basis that creating negative pressure in the reservoir 10 would result in changing the principle of operation in Voges ... Voges contemplates capillary action, atmospheric pressure acting on a collapsible bladder, or a piston fitted in a cylinder as a way to move the liquid from the reservoir 10 to the device 14. See, e.g., col. 4, lines 17-20 and col. 6, lines 31-35 of Voges. The piston in Voges would thus be used to push the liquid from the cylinder acting as the reservoir 10 into the device 14, thereby creating a positive pressure within the reservoir 10. In this manner, modifying Voges to include a piston that would create a negative pressure within the reservoir 10 to resist passive travel of the aerosol precursor composition out of the reservoir would change the principle of operation of Voges".
However, Voges discloses that the reservoir 10 is a collapsible bladder that does not permit travel until after the bubble jet head 14 is energized by the control means 16, see col. 6 lines 8-21 of Voges, and that the control means 16 only energizes the bubble .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER MORALES/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785